Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a data processing apparatus comprising a processor configured to process slice data that is generated from three-dimensional data of a model that includes information about a type and arrangement of a molding material and a memory storing a program executed by the processor where the processor performs processing including analyzing data of an ith layer and data of an (i+1)th layer included in the slice data, 
Taniuchi et al (US 2014/0374958), the closes prior art, discloses a molding system configured to manufacture a three dimensional object corresponding to a three dimensional model, the apparatus comprising a slice data generation unit configured to generate slice data from three dimensional shape data of the three dimensional model and a lamination unit configured to laminate a layer of a molding material on the basis of the slice data. 
Taniuchi does not teach or suggest a data processing apparatus comprising a processor configured to process slice data that is generated from three-dimensional data of a model that includes information about a type and arrangement of a molding material and a memory storing a program executed by the processor where the processor performs processing including analyzing data of an ith layer and data of an (i+1)th layer included in the slice data, where i is a positive integer, and extracting an area in which a layer of a second molding material that is different from a first molding material is to be laminated over the first molding material and comparing an area of the area with a predetermined value, and modifying slice data of at least one of the ith layer and the (i+1)th layer in the area to data in which the first molding material and the second molding material are dispersed and arranged with an area .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746